EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jesse Lambert on 5/20/2021.

The application has been amended as follows: 

Claim 1, line 23, --different-- was inserted after “successive”; 
Claim 18, line 19, --different-- was inserted after “successive”; and 
Claim 24 was rewritten as
--24.     An anchor mechanism for gripping wellbore casing, comprising:
a tool body being tubular with a central bore between an inlet and a first outlet, the inlet and first outlet being adapted for connection in a work string to be
run into the casing;
a recess provided in and around an outer surface of the tool body;
a split cone arranged in the recess, the split cone having an outer surface
including a first profile, the first profile having at least one ramp;

configured to grip an inner surface of the casing and an inner surface including a
second profile, the second profiling mating with the first profile in a first
configuration; and
piston means operable to move the slips over the split cone between the first
configuration wherein the slips are located within the recess, a second configuration
wherein the outer surface of the slips contacts the inner surface of casing of a first
standard diameter and a third configuration wherein the outer surface of the slip
contacts the inner surface of casing of a second standard diameter:
wherein the first standard diameter and the second standard diameter are at
least two successive different standard diameters of wellbore casing; and
the tool body is rotatable relative to the slips via a bearing located between a base of the split cone and a side wall of the recess.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, such as Christie (WO 2009/106875), fails to show or suggest the cone is a split cone, of two part construction, as the cone is split longitudinally to create two halves: and the piston means is operable to move the slips over the split cone to a third configuration wherein the outer surface of the slips contacts the inner surface of casing of a second standard diameter; wherein the first standard diameter and the second standard diameter are at least two successive different standard diameters of wellbore casing being selected from a group comprising 5", 5 
As to claim 18, the prior art of record, such as Christie (WO 2009/106875), fails to show or suggest the method including
(f)    moving the work string in the wellbore and locating the anchor mechanism in casing of a second standard diameter; and
(g)    setting the slips to anchor the anchor mechanism to an inner surface of the casing of a second standard diameter;
wherein the first standard diameter and the second standard diameter are at least two successive standard diameters of wellbore casing being selected from a group comprising 5", 5 1/2", 6", 6 5/8", 7", 7 5/8", 8 5/8", 9 5/8", 10 ¾”, 11, 11 3/4", 13
3/8", 14", 16", 18 5/8" and 20", as specifically recited in the claim.   Christie does not  show or suggest wherein the first standard diameter and the second standard diameter are at least two successive different standard diameters of wellbore casing.  Applicant discloses that such anchoring arrangement allows for setting within two successive wellbore casings of different diameters.
	As to claim 24, applicant has incorporated claims 9 and 10 into claim 1 as indicated as allowable in the Office Action of 12/18/20.   The prior art of record, such as Christie (WO 2009/106875), fails to show or suggest the tool body is rotatable relative to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL